USDC IN/ND case 3:19-cv-01186-JD-MGG document 31 filed 10/27/20 page 1 of 7


              UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF INDIANA
  ________________________________________
                                           C.A. No. 3:19-cv-01186-JD-MGG

   Tatuyou L.L.C.,

                              Plaintiff,

          vs.

   One Ink Seven LLC, and
   Robert F. Smead,
                              Defendants.

   ______________________________________

   One Ink Seven, LLC.,

                              Counterclaim-
                              Plaintiff,

          vs.

   Tatuyou L.L.C, and
   Donna Dearinger,
                              Counterclaim-
                              Defendants


                REPORT OF PARTIES’ PLANNING MEETING

        1.      Meeting

        The parties held a telephonic meeting under Fed. R. Civ. P. 26(f) on October

  26, 2020, and subsequently agreed to this report on October 27, 2020. Michael

  Marston participated for Plaintiff Tatuyou L.LC. (“TTY”) and Counterclaim

  Defendant Donna Dearinger (“Dearinger”), and Michael H. Michmerhuizen




                                           -1-
USDC IN/ND case 3:19-cv-01186-JD-MGG document 31 filed 10/27/20 page 2 of 7


  participated for Defendants One Ink Seven LLC and Robert F. Smead

  (“Defendants”).



         2.     Jurisdiction

         The court has jurisdiction under 15 U.S.C. § 1121, 28 U.S.C. § 1331, and 28

  U.S.C. §§ 1338(a) & (b). The parties agree that the disputes in this case arise under

  the Patent Act and Lanham Act, presenting a federal question that establishes

  subject matter jurisdiction in this Court. The parties agree that Defendant asserts

  related claims for declaratory relief under the Federal Declaratory Judgment Act, 28

  U.S.C. § 2201.

         3.     Pre-Discovery Disclosures

         The parties will exchange, but may not file, Rule 26(a)(1) information no

  later than November 17, 2020.

         4.     Discovery Plan

         The parties propose the following discovery plan, and acknowledge that the

  requirements of the Local Patent Rules apply to this case. Accordingly, without

  waiving any objections by the party from whom such discovery may be sought or

  agreement by such party that any such information is discoverable, the parties

  propose the following in addition to the discovery plan and schedule addressed in

  the Local Rules and in accordance with the schedule in Exhibit A:

     a) Plaintiff TTY anticipates taking discovery on the at least Defendant’s




                                          -2-
USDC IN/ND case 3:19-cv-01186-JD-MGG document 31 filed 10/27/20 page 3 of 7


        manufacture, use, offers to sell, importation, and sale of the “Accused

        Products,” i.e., products practicing the claims of the Asserted Patents; the

        creation, and development of the Accused Products and any corresponding

        manuals of instruction (collectively, “Accused Products and Manuals”);

        Defendant’s knowledge of the Accused Products and Manuals; Defendant’s

        alleged copying of the Accused Products and Manuals; Defendant’s

        marketing of the Accused Products and Manuals; Defendant’s attempts to

        design around the Asserted Patents; Defendant’s costs, revenue, and profits

        related to the Accused Products and use of the Asserted Trademark; and

        correspondence between the parties and/or between a party and a third party

        relating to the Asserted Patents and/or the Accused Products and Manuals.

     b) Defendant OIS anticipates taking discovery on the following subjects:

     c) Defendants OIS and Smead and Counterclaim-Plaintiff OIS anticipates

        taking discovery on the creation, scope, and ownership of the Asserted

        Patents and Asserted Trademark, defenses to the Plaintiff’s claims, and

        correspondence between the Plaintiff and its representative relating to the

        Asserted Patents and/or the Accused Products and Manuals.

     d) Counterclaim Defendant Dearing anticipates taking discovery on at least the

        following subjects:

     e) Disclosure or discovery of electronically stored information will be handled

        as described pursuant to the terms of a mutually-agreeable stipulation for the




                                         -3-
USDC IN/ND case 3:19-cv-01186-JD-MGG document 31 filed 10/27/20 page 4 of 7


        discovery of electronically–stored information (“ESI Stipulation”) (which is

        currently being discussed between the parties).

     f) The last date to complete discovery will be 21 days after the deadline for

        service of Final Invalidity Contentions.

     g) In discovery, the parties may serve and/or seek:

                a. A maximum of 35 written interrogatories by each party to any

                   other party.

                b. A maximum of 50 requests for admission by either party.

                c. A maximum of 7 depositions (not including experts or third

                   parties) by plaintiff(s) and 7 depositions (not including experts or

                   third parties) by defendant(s). Each deposition is limited to a

                   maximum of 7 hours unless extended by stipulation.

        h) The parties must disclose expert witness written reports (if applicable)

             according to the Local Patent Rules.

        5.      Other Items

        a) The last date Plaintiffs may join additional parties and/or amend the

             pleadings without leave from the Court is January 15, 2021.

        b) The last date Defendants may join additional parties and/or amend the

             pleadings without leave from the Court is February 15, 2021.

        c) If the parties amend pleadings on or before January 15, 2021, and the

             amended pleadings result in any additional intellectual property rights




                                          -4-
USDC IN/ND case 3:19-cv-01186-JD-MGG document 31 filed 10/27/20 page 5 of 7


           being asserted, the parties will work together to submit to the Court an

           amended case schedule no later than February 22, 2021. Such amended

           schedule will account for any necessary amendments to disclosures

           required under N.D. Ind. L.P.R. 3-1 and all consequent deadlines.

        d) The time to file Rule 26(a)(3) pretrial disclosures will be governed by

           separate order.

        e) The case should be ready for jury trial by 150 days after the close of all

           discovery and at this time the parties anticipate that trial is expected to

           take approximately 5 days.

        f) The parties agree that a protective order will be necessary to govern the

           production of confidential information in this case, and a proposed

           stipulated protective order will be submitted for the Court’s

           consideration.

        g) Pursuant to Fed. R. Civ. P. 5(b)(2)(E), the parties consent to service in

           electronic mail to counsel of record of all papers requiring service. The

           parties further agree that filing via the Court’s ECF system constitutes

           such electronic service.

        h) The parties agree that any privilege/redaction logs must be provided no

           later than 21 days after the deadline for service of Final Invalidity

           Contentions.

        i) The parties each represent that they have taken all necessary steps to




                                         -5-
USDC IN/ND case 3:19-cv-01186-JD-MGG document 31 filed 10/27/20 page 6 of 7


             preserve potentially relevant documents, information, and data (whether

             in hard-copy form, electronic form, or otherwise). The parties further

             represent that this obligation is an ongoing one and the parties will

             continue to take such steps throughout the life of this litigation.

        j) All parties do not consent to transfer of jurisdiction of this case to a

             Magistrate Judge pursuant to 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 for

             all further proceedings including trial and entry of judgment.

        6.      Alternative Dispute Resolution

  The case’s settlement prospects may be enhanced via the following ADR procedure:

  The parties are open to mediation or a settlement conference.




                                           -6-
USDC IN/ND case 3:19-cv-01186-JD-MGG document 31 filed 10/27/20 page 7 of 7




  Dated: October 27, 2020            Respectfully submitted,



                                     By: /s/ Michael H. Michmerhuizen
                                     Michael H. Michmerhuizen, #22086-02
                                     Patrick G. Murphy #19500-02
                                     George Pappas # 6570-02
                                     215 E. Berry Street
                                     Fort Wayne, Indiana 46802
                                     Ph: (260) 423-9551
                                     Fax: (260) 423 8920
                                     Email: mhm@barrettlaw.com
                                             gp@barrettlaw.com
                                             pat@barrettlaw.com

                                     Michael D. Marston
                                     mmarston@bhlawyers.net
                                     Botkin & Hall, LLP
                                     1003 North Hickory Road
                                     South Bend, IN 46615
                                     Phone: (574) 234-3900
                                     Facsimile: (574) 236-2839

                                     Dustin R. DuFault (pro hac vice)
                                     DDuFault@DuFault-Law.com
                                     DuFault Law Firm, P.C.
                                     PO Box 1219
                                     Minnetonka MN 55345
                                     Phone: (952) 935-4392
                                     Facsimile: (866) 936-4542
                                     Attorneys for Plaintiff/
                                     Counter-Claim Defendants




                                   -7-
